BLACKMAR, Justice,
concurring in result in part and dissenting in part.
I read § 144.030.3(4), RSMo 1978 as requiring the purchaser to show that the machinery is to be used exclusively to establish or expand existing “manufacturing, mining or fabricating plants in this state.” The apparent purpose is to encourage the erection of new plants in the State of Missouri which will produce property subject to sales tax, in the conviction that both the revenue and the general level of prosperity will thereby be aided. When this purpose is considered, I doubt that it is appropriate to construe the exception narrowly. It is more reasonable to assume that the General Assembly intended to classify all new plants as “manufacturing, mining or fabricating.” If so, a narrow construction of “mining” would work against the intended purpose.1
*502Express qualifications, however, were added. The plants must be located in the state of Missouri, and must produce products which are intended to be resold. Unless these conditions are met, the exemption does not apply. The statutes, furthermore, make no provision for partial exemption. The sale is fully taxable or fully exempt at the time it is made. The seller is obliged to collect the tax, but the incidence is on the buyer.
What the evidence shows is that the rigs were sold to contractors who were in the business of digging holes, for whomsoever might hire them. The contractors were available to drill holes outside the state, or for individuals who proposed to extract water for use on their own land rather than for resale. It is doubtful that the buyer, at the time of the sale, knew just how the rig would be used. The appellant, then, has failed to establish that the sale of the rigs came within the exemption.
Nor is there any offer of proof or other indication that factual differences exist as between William A. Clark’s use and the other rig purchasers’ uses which would require a different holding as to the latter.
On this basis, then, the decision of the Administrative Hearing Commission should be affirmed. There is no need for a remand.

. The cases construing § 144.030.3(4) have not adopted a narrow construction. See West Lake Quarry & Material Co. v. Schaffner, 451 S.W.2d 140 (Mo.1970)-removing rock from *502ground and crushing it constituted “mining”; State ex rel. Ozark Lead Company v. Goldberg, 610 S.W.2d 954 (Mo.1981)—purchase of machinery and equipment to expand existing operations was within the exception; State ex rel. Dravo Corporation v. Spradling, 515 S.W.2d 512 (Mo.1974)—purchase by contractor rather than by owner exempt, if end use is within the exemption.